RICE, C. J.
The form of the complaint “ by assignee against assignor, on assigned note,” laid down in the Code, page 552, does not contain any express statement or averment of the amount of the note. It proceeds upon the idea, that the amount for which the note was given must be the amount which, in the commencement of the com*43plaint or of tbe count, tlie plaintiff states he claims of the defendant; and the legal effect of a complaint, containing only one count, by an assignee against the assignor of a note, when the form laid down in the Code is adopted, is the same as if it contained an express averment, that the note was given for the amount which the plaintiff, in the commencement of the complaint, claims of the defendant. — Letondal v. Huguenin, 26 Ala. R. 552; Pickens v. Oliver, 29 Ala. 528; Harris v. The State, at the present term.
"When the complaint in that mode discloses the amount for which the note was given, the plaintiff cannot recover under it, upon a note given for a totally different amount. Sawyer v. Patterson, 11 Ala. R. 523.
2. When the complaint discloses the amount of the note, and the bill of exceptions, which purports to set forth all the evidence, fails to show the amount of the note read in evidence, this court cannot intend, in favor of the party excepting, and against the correctness of the charge of the court below, that the amount of the note read in evidence was the same as that of the note described in the complaint. As it does not appear in this case that the amount of the note read in evidence was the same as that of any note described in the complaint, the intendment must here be indulged that it was not the same, because that intendment is not contradicted by anything in the record, and supports the charge of the court below. Barnes v. Mobley, 21 Ala. R. 232.
The incorrectness of the charge is not shown. We cannot say there was error in it.
Judgment affirmed.